Citation Nr: 0303682	
Decision Date: 03/04/03    Archive Date: 03/18/03

DOCKET NO.  00-16 537	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.	Entitlement to service connection for the cause of the 
veteran's death.

2.	Basic eligibility for Dependents' Educational Assistance 
under Chapter 35, Title 38, United States Code.


REPRESENTATION

Appellant represented by:	Disabled American Veterans




ATTORNEY FOR THE BOARD

M. Carsten, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1942 to 
November 1945.  The veteran died in March 2000.  The 
appellant is his widow.

This matter comes before the Board of Veterans' Appeals 
(Board) from a May 2000 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, which denied entitlement to the benefits sought.  
The appellant subsequently perfected this appeal.

The Board remanded this case in May 2001 for additional 
development.  The case has since returned to the Board.


FINDINGS OF FACT

1.	VA has satisfied its duty to notify and has obtained the 
evidence necessary for an equitable disposition of the 
appellant's appeal.

2.	At the time of his death in March 2000, the veteran was 
service connected for rheumatic heart disease, mitral 
insufficiency, and arthralgia (collectively evaluated as 
30 percent disabling from March 27, 1947).

3.	The Certificate of Death reflects that the veteran died on 
March [redacted], 2000 and lists the immediate cause of death as 
possible pulmonary embolus due to (or as a consequence of) 
status post laparotomy for ischemic bowel with 
perforation.  

4.	The preponderance of the evidence is against a finding 
that a disability related to service or a service-
connected disability caused or contributed substantially 
or materially to the veteran's death.

5.	The veteran was honorably discharged from active duty.  He 
did not die as a result of a service-connected disability 
and was not entitled to a permanent and total disability 
rating at the time of his death.


CONCLUSIONS OF LAW

1.	A disability incurred or aggravated in service, a 
disability that may be presumed to have been incurred in 
service, or a disability that is otherwise related to 
service did not cause or contribute substantially or 
materially to the cause of the veteran's death.  
38 U.S.C.A. §§ 1110, 1310 (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.312 (2002).

2.	Eligibility for Dependents' Educational Assistance is not 
established.  38 U.S.C.A. § 3500 et seq. (West 2002); 
38 C.F.R. § 3.807 (2002).





REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As an initial matter, the Board notes that there has been a 
significant change in the law during the pendency of this 
appeal.  On November 9, 2000, the President signed into law 
the Veterans Claims Assistance Act of 2000 (VCAA), 
38 U.S.C.A. § 5100 et seq. (West 2002); see 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2002).  This law 
eliminated the concept of a well-grounded claim, redefined 
the obligations of VA with respect to the duty to assist, and 
imposed on VA certain notification requirements. 

First, VA has a duty to notify the veteran of any information 
and evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102 and 5103 (West 2002); 38 C.F.R. 
§ 3.159(b) (2002); see Quartuccio v. Principi, 16 Vet. App. 
183 (2002) (holding that both the statute, 38 U.S.C. § 
5103(a), and the regulation, 38 C.F.R. 
§ 3.159, clearly require the Secretary to notify a claimant 
which evidence, if any, will be obtained by the claimant and 
which evidence, if any, will be retrieved by the Secretary).  
The appellant was notified of pertinent laws and regulations 
in the July 2000 statement of the case (SOC) and the October 
2002 supplemental statement of the case (2002).  The May 2001 
Board remand advised the appellant of the enactment of the 
VCAA.  By letter dated in May 2001, the appellant was advised 
of VA's duty to notify and assist pursuant to the VCAA and 
informed of the evidence that she was responsible for and 
what evidence VA would obtain.  She was also advised of the 
evidence of record and of the evidence that was still needed.  

Second, VA has a duty to assist the veteran in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. 
§ 5103A (West 2002); 38 C.F.R. § 3.159(c) (2002).  VA 
requested that the appellant submit authorizations for 
various private doctors and medical facilities.  The 
appellant has obtained various private records, including 
those of the veteran's terminal hospitalization, and 
submitted them for consideration.  The appellant requested 
that VA obtain medical records from the VA medical center 
(VAMC) in Shreveport.  There were no records at VAMC 
Shreveport; however, records were located at the satellite 
clinic in Monroe and have been associated with the claims 
folder.  The appellant has not identified additional records 
that need to be obtained and has not submitted authorizations 
for release of private medical records.  There is no 
indication that an autopsy was performed.

In keeping with the duty to assist, VA obtained a medical 
opinion in April 2002.  In the February 2003 informal hearing 
presentation, the appellant's representative suggested that 
there are conflicting opinions of record and that the 
circumstances necessitate an independent medical examination 
(IME).  Pursuant to 38 C.F.R. § 3.328 (2002), when warranted 
by the medical complexity or controversy involved in a 
pending claim, an advisory medical opinion may be obtained 
from one or more medical experts who are not employees of VA.  
On review of the evidence, the Board does not agree that the 
issue involves a question of medical complexity.  Further, VA 
has obtained a comprehensive medical opinion that considered 
all evidence of record and the Board concludes that 
solicitation of an IME is not warranted.

Accordingly, the Board finds that VA has satisfied its duty 
to notify and to assist and that under the circumstances of 
this case, a remand would serve no useful purpose.  See 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).

Service Connection for the Cause of the Veteran's Death

An August 1944 Report of Medical Survey indicates that the 
veteran was admitted to the sick list on May 24, 1944 with 
complaints of a sore throat and pain and stiffness in the 
left knee.  Examination revealed tachycardia, a systolic 
apical murmur and hot, tender, swollen knees.  Physical 
examination and routine laboratory tests (chest x-ray, 
electrocardiogram and weekly blood sedimentation rates) were 
noted to be within normal limits except for a faint, 
systolic, apical murmur.  The clinical picture was rheumatic 
fever, quiescent, with slight valvular involvement.  The 
veteran spent approximately 3 1/2 months in various hospitals 
and was eventually considered fit for limited duty.  

An August 1945 Report of Medical Survey recommended that the 
veteran be returned to duty and noted that there was no 
evidence of cardiac damage at the present time.  The veteran 
had a faint systolic murmur at the pulmonic area that was 
considered functional in type.  

On examination for discharge in November 1945, the veteran's 
cardiovascular system was determined to be normal and no 
signs of cardiac involvement were noted.  

An April 1947 report by Dr. Hargrove indicates that the 
veteran was examined for VA purposes in March 1947.  
Diagnosis was 1) etiological, potential rheumatic heart 
disease; 2) anatomical, mitral insufficiency ?; 3) 
physiological, regular sinus rhythm; and 4) functional 
capacity, class 1; therapeutic classification, class B.  It 
was noted that in view of the history of rheumatic fever and 
the presence of a mitral systolic murmur without cardiac 
enlargement that the veteran should be classified as 
"potential heart disease" and rechecked each year.

The veteran was originally granted service connection for 
rheumatic heart disease, mitral insufficiency, and arthralgia 
in July 1947 and assigned a 10 percent evaluation from 
November 20, 1945 to March 26, 1947 and increased to 30 
percent thereafter.  

The veteran was reexamined for VA purposes by Dr. Hall in 
March 1948.  Diagnosis remained essentially the same as in 
1947.  The veteran underwent another examination in February 
1950.  Diagnosis was 1) rheumatic heart disease; 2) prominent 
left ventricle, mitral regurgitation; 3) normal sinus rhythm, 
mitral insufficiency; and 4) functional classification 2; 
therapeutic classification B.

The veteran underwent a VA examination in December 1959.  X-
ray examination of the chest revealed that the heart was 
normal in size and configuration.  Electrocardiogram (ECG) 
was normal.  Diagnosis was rheumatic heart disease and mitral 
insufficiency, mild.  

On November 13, 1986 the veteran underwent cardiac 
catheterization at the Saint Francis Medical Center.  Results 
indicated that the veteran had triple vessel coronary 
arterial disease and coronary bypass grafting was 
recommended.  The following day the veteran underwent 
coronary bypass times 3.  Discharge summary lists the final 
diagnosis as 1) coronary arterial disease, post coronary 
angiography; 2) coronary bypass grafting; and 3) right hilar 
prominent with granuloma in the lung fields.  

In connection with a claim for increase, the veteran 
underwent a VA examination in April 1987.  On examination, 
heart rate was 64 with regular rhythm.  The heart sounds were 
distant but there were no murmurs or rubs.  Chest x-ray 
revealed no active cardiopulmonary disease.  ECG revealed 
sinus bradycardia but was otherwise normal.  Echocardiogram 
revealed 1) concentric left ventricle (LV) hypertrophy; 
2) normal LV systolic function; 3) mild thickening of the 
mitral and aortic valve leaflets, but no decrease in 
[excision] or mobility; 4) small anterior pericardial 
effusion; 5) normal left atrial size; 6) doppler evidence of 
aortic insufficiency and questionable pulmonic insufficiency; 
and 7) the interventricular septum was echogenically enlarged 
and irregular but functionally intact.  Impression included 
rheumatic heart disease by history and status post coronary 
artery bypass surgery.  A history of abdominal surgery times 
2 for peptic ulcer disease was also noted.

In June 1987, the RO denied an increased evaluation for 
rheumatic heart disease, mitral insufficiency, and 
arthralgia, and also denied service connection for coronary 
artery disease and coronary artery bypass.

Records from the VA satellite clinic in Monroe, Louisiana 
indicate the veteran was seen in January and February 1996 
for primary care and complaints related to high blood 
pressure and hip and leg pain.  

Records from Columbia North Monroe Hospital indicate that the 
veteran was admitted on March 28, 2000 with severe abdominal 
pain.  He had some vomitus of coffee ground emesis and an 
attempt to place a nasogastric (NG) tube was unsuccessful.  
The veteran developed some respiratory distress and a code 
was called when he had no spontaneous respirations.  The 
veteran began to breathe spontaneously and was transported to 
the surgical intensive care unit (SICU).  He began to develop 
more respiratory distress and was intubated.  A consultation 
report for chest pain followed by cardiac arrest indicates 
that "this most likely represents pulseless electrical 
activity due to hypovolemia in the setting of pancreatitis, 
systemic vasodilatation, possible sepsis and administration 
of vasodilatory nitroglycerin.  Although a cardiogenic 
component cannot be excluded given his history of coronary 
artery disease, abnormal stress test and anterior ST 
depression on electrocardiogram, his clinical picture fits 
better with warm, distributive shock.  He has no evidence of 
cardiogenic pulmonary edema at this time."

Echocardiogram on March [redacted], 2000 revealed global LV systolic 
function mildly to moderately reduced (estimated LV ejection 
fraction of 40 to 45 percent) and diastolic dysfunction.  The 
mitral valves appeared grossly normal in morphology and 
doppler examination revealed no evidence of mitral 
regurgitation.  

Because of the veteran's deteriorating condition, a computed 
tomography (CT) scan of the abdomen was ordered, which 
reportedly revealed extensive retroperitoneal air indicative 
of gangrenous bowel.  The veteran had a history of recurrent 
abdominal pain with surgery for peptic ulcer disease, the 
last surgery being a Roux-en-Y Billroth II surgery.  
Impression was acute pancreatitis with bowel infarction and 
acute renal failure.  Emergency abdominal surgery was 
recommended.  The veteran subsequently underwent exploratory 
laparotomy, lysis of adhesions, repair of duodenal 
perforation, drainage of retroperitoneal abscess, debridement 
of retroperitoneal phlegmon and of Gerota's fascia, and 
resection with primary anastomosis of gangrenous small bowel.  

The veteran returned from the operating room recovery and was 
taken back to the SICU when he developed respiratory 
distress, became cyanotic about the head and neck, and lost 
his pulse and cardiac rhythm.  A Code Blue was called but was 
eventually stopped as all attempts to restore cardiac rhythm 
and pulse failed.  The physician was most suspicious that the 
veteran might have thrown a pulmonary embolus.  

The Certificate of Death indicates that the veteran died on 
March [redacted], 2000 and lists the immediate cause of death as 
possible pulmonary embolus due to (or as a consequence of) 
status post laparotomy for ischemic bowel with perforation.  

Records from Dr. E. Barrow, Jr. indicate the veteran was 
treated from approximately 1986 to February 2000 for various 
problems including coronary artery disease, status post 
coronary artery bypass grafting, hypertension, mitral 
insufficiency, arthritis, and pernicious anemia.  A May 2000 
statement from Dr. Barrow states the following:

Prior to [the veteran's] death, he had 
been a patient of mine since 1986.  At 
that time he was found to have coronary 
artery disease with angina, mitral valve 
disease, and a history of rheumatic 
fever.  He underwent coronary artery 
bypass surgery in 1986.  I did not see 
the patient during his last admission as 
I was out of town.  On reviewing the 
records and reviewing his history, I 
believe he may have had a pulmonary 
embolus but his death was caused by 
cardiopulmonary complications.  At the 
time Dr. Han evaluated the [veteran] (on 
call for me in my absence) he stated the 
[veteran] had chest pain followed by a 
cardiac arrest.  His electrocardiogram at 
that time showed sinus tachycardia and 
downsloping ST segment depressions in 
leads V3 through V6 and more mildly in 
leads 1, 2, 3 and AVX which was 
consistent with subendocardial ischemia 
and possible myocardial infarction.

A VA opinion was obtained in April 2002.  The examiner was 
requested to provide an opinion as to whether the veteran's 
service-connected rheumatic heart disease with mitral 
insufficiency affected a vital organ contributing to or 
hastening the veteran's death.  The veteran's claims folder 
was reviewed.  The examiner set forth the events surrounding 
the veteran's terminal hospitalization in detail and provided 
the following opinion:

After review of these events, it does not 
appear that the veteran's service-
connected condition of rheumatic heart 
disease contributed to his demise.  It 
does not appear that it affected any 
vital organ nor hastened the veteran's 
death.  In fact, an echocardiogram report 
done by his cardiologist, Dr. Richard Han 
on 03/[redacted]/00 indicates the following - the 
echocardiographic windows were poor, but 
the veteran was felt to have a left 
ventricle that appeared normal in size.  
There was a mild-to-moderate reduction in 
his global left ventricular systolic 
function estimated to be at approximately 
40-45%.  It was difficult to comment on 
the left ventricular wall thickness.  The 
right ventricle appeared to be normal 
size with normal systolic function.  
Tricuspid and mitral valves appear 
grossly normal.  Doppler examination 
revealed NO evidence of mitral 
regurgitation and there was no evidence 
of aortic stenosis or insufficiency.  
There was no evidence of pericardial 
effusion.  He did have evidence of 
diastolic dysfunction.  It appears that 
the veteran's death and subsequent 
cardiac arrest was directly related to 
his GI [gastrointestinal] pathology, 
which included an acute perforation of 
the third portion of his duodenum.  In 
view of the fact that the veteran had an 
abscess present and gangrene present, all 
of his GI pathology was not an acute 
event.  The perforation, however, 
precipitated his shock, which caused the 
cardiac arrest, however, as he was not 
able to keep up with the demands that 
these processes put upon his system.  
However, the ST segment changes that were 
noted on the EKG were primarily a result 
of increased cardiac function in order to 
accommodate the shock of these acute 
events to the veteran's system.  It is 
reflected that his cardiac enzymes were 
elevated, but this did not appear to be 
related to an acute myocardial event.  
Therefore, it does not appear the 
veteran's valve malfunctioned indeed, in 
fact, it probably functioned better than 
expected given the fact that he had known 
coronary artery disease, but due to the 
GI pathology, which was associated with 
sepsis as a result of gangrene, 
abscesses, and perforation he required 
pressors and mechanic ventilation to keep 
up with the requirements and demands that 
an organ trauma such as this represented.

Dependency and indemnity compensation is payable to a 
surviving spouse of a qualifying veteran who died from a 
service-connected disability. 38 U.S.C.A. 
§ 1310 (West 2002).  The death of a veteran will be 
considered as having been due to a service-connected 
disability when the evidence establishes that such disability 
was either the principal or a contributory cause of death.  
The issue involved will be determined by exercise of sound 
judgment, without recourse to speculation, after a careful 
analysis has been made of all the facts and circumstances 
surrounding the death of the veteran, including, 
particularly, autopsy reports.  38 C.F.R. § 3.312(a) (2002).  

A service-connected disability will be considered as the 
principal (primary) cause of death when such disability, 
singly or jointly with some other condition, was the 
immediate or underlying cause of death or was etiologically 
related thereto.  38 C.F.R. § 3.312(b) (2002).  

A contributory cause of death is inherently one not related 
to the principal cause.  In determining whether the service-
connected disability contributed to death, it must be shown 
that it contributed substantially or materially; that it 
combined to cause death; that it aided or lent assistance to 
the production of death.  It is not sufficient to show that 
it casually shared in producing death, but rather it must be 
shown that there was a causal connection.  38 C.F.R. § 
3.312(c) (2002).  

A service-connected disorder is one which was incurred or 
aggravated by active service, or in the case of certain 
diseases like cardiovascular renal disease, was demonstrated 
to a compensable degree within one year of the veteran's 
separation from active duty.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. §§ 3.303, 3.307, 3.309 (2002).

The Certificate of Death indicates that the veteran's death 
was due to possible pulmonary embolus due to (or as a 
consequence) of status post laparotomy for ischemic bowel 
with perforation.  The appellant does not contend that any of 
these conditions were incurred during active service.  
Moreover, there is no evidence of any of these conditions 
during service and the medical evidence of record does not 
suggest a relationship between these conditions and the 
veteran's service.  

The appellant contends that the veteran's service-connected 
heart condition contributed to his cause of death.  The 
appellant's representative argues that the evidence of record 
clearly establishes cardiac involvement at the time of death 
and argues that the symptomatology of the cardiac conditions 
cannot be adequately disassociated to disprove involvement of 
the service-connected heart condition.  

The Board notes that the veteran was service-connected for 
rheumatic heart disease and mitral insufficiency.  Service 
connection was specifically denied for coronary artery 
disease, essentially based on findings that there was no 
evidence of diagnosed coronary artery disease within one year 
after separation and there was no evidence of a causal 
relationship between rheumatic heart disease and coronary 
artery disease.

The record basically contains two medical opinions: 1) Dr. 
Barrow's May 2000 opinion that indicates that the veteran may 
have had a pulmonary embolus but his death was caused by 
cardiopulmonary complications; and 2) the April 2002 VA 
opinion that the veteran's death was directly related to his 
GI pathology and that his service-connected rheumatic heart 
disease did not contribute to his death.

The Board has reviewed both medical opinions and finds the VA 
opinion to be more probative than that of Dr. Barrow.  The 
Board acknowledges that Dr. Barrow was the veteran's treating 
physician and was familiar with the veteran's history.  Dr. 
Barrow, however, was out of town at the time of the veteran's 
death.  His contention that the veteran's death was caused by 
cardiopulmonary complications appears inconsistent with the 
cause of death as listed on the Certificate of Death.  Also, 
Dr. Barrow's opinion does not address the GI pathology that 
necessitated the veteran's admission to the hospital.  

Lastly, the Board assigns Dr. Barrow's opinion little 
probative value because it fails to address the seminal 
question in this case - whether the veteran's service-
connected rheumatic heart disease and mitral insufficiency 
contributed substantially or materially to the his death.  
Even assuming cardiopulmonary complications contributed to 
the veteran's death, the opinion is not specific regarding 
whether such complications include the veteran's service-
connected rheumatic heart disease and mitral insufficiency.  
As previously discussed, the veteran is not service connected 
for all cardiopulmonary complications.  

On the other hand, the VA opinion discusses the veteran's 
terminal hospitalization and pertinent medical findings in 
detail.  The opinion discusses both the veteran's GI and 
cardiac pathology and considers whether the veteran's 
service-connected rheumatic heart disease and mitral 
insufficiency contributed to the veteran's cause of death.  
Although not a treating physician, the VA examiner had the 
opportunity to review the veteran's entire claims folder and 
records of terminal illness.  

Considering the medical evidence of record, the Board 
concludes that the veteran's service-connected disability did 
not cause or contribute substantially or materially to his 
death and his death is not otherwise related to service.  The 
Board sympathizes with the appellant; however, as the 
preponderance of the evidence is against the claim for 
service connection for cause of death, the reasonable doubt 
doctrine is not for application.  See 38 U.S.C.A. § 5107(b) 
(West 2002).

Dependents' Educational Assistance under 38 U.S.C. Chapter 35

For the purposes of Dependents' Educational Assistance under 
38 U.S.C.A. Chapter 35, a child or surviving spouse of the 
veteran will have basic eligibility for benefits where the 
veteran was discharged under conditions other then 
dishonorable, and had a permanent and total service-connected 
disability in existence at the date of death; or where the 
veteran died as a result of the service-connected disability.  
See 38 C.F.R. § 3.807(a) (2002).  In this case, the veteran 
was honorably discharged from active duty.  However, he did 
not have a permanent and total service-connected disability 
at the time of his death, and as decided above, the cause of 
the veteran's death was not service connected.  Accordingly, 
the Board finds that the appellant has not met the conditions 
for eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code.  


ORDER

The claim for entitlement to service connection for the cause 
of the veteran's death is denied.

Eligibility for Dependents' Educational Assistance under 
Chapter 35, Title 38, United States Code is denied.



	                        ____________________________________
	THOMAS J. DANNAHER
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

